Title: To Benjamin Franklin from Antoine Court de Gébelin, 21 June 1782
From: Gébelin, Antoine Court de
To: Franklin, Benjamin


MonsieurRue Poupée 21e. Juin 1782
J’ai l’honneur de vous envoier une lettre que j’ai recue pour vous, de la part d’un jeune homme nommé Saussine, Ministre Protestant dans le bas Languedoc; j’y joins une qui l’accompagnoit et qui etoit pour moi Signée St Etienne autre jeune Ministre de la meme Province, correspondant du Musèe de Paris & fils du celebre Paul Pasteur de Nimes.
Ces lettres sont relatives à un autre jeune homme dont je connois fort les Parens & qui est actuellement dans les Etats Réunis de l’Amerique, dont on voudroit fort le faire revenir.
Ayez donc la complaisance de lire ces lettres & si vous pouvez contribuer en quelque chose à nous faire decouvrir ce jeune homme, nous vous en aurons tous la plus vive obligation.
Je suis avec un respectueux devouement Monsieur Votre très humble & très ob. Servitr.
Court DE Gebelin
 
Notation: Court de Geblin 21 Juin 1782.
